

HARLEYSVILLE GROUP INC.
 
AMENDED AND RESTATED
 
DIRECTORS’ EQUITY COMPENSATION PLAN
 


 


 


 


 


 


 
Approved by the Board of Directors: February 21, 2007
 
Approved by Stockholders: April 25, 2007
 


 


 



 
 

--------------------------------------------------------------------------------

 






 
HARLEYSVILLE GROUP INC.
 
AMENDED AND RESTATED DIRECTORS’ EQUITY COMPENSATION PLAN
 


1.  Purpose. Harleysville Group Inc. (the “Company”) has established the Plan to
further its long-term financial success by providing a mechanism to make
equity-based awards to Non-Employee Directors of the Company and of its Parent,
whereby such Non-Employee Directors can share in achieving and sustaining such
success. The Plan also provides a means to attract and retain the Non-Employee
Directors needed to achieve the Company’s and the Parent’s long-term growth and
profitability objectives.
 
2.  Definitions. When used in this Plan, the following defined terms shall have
the following meanings:
 
“Annual Meeting” means the annual meeting of stockholders for the election of
Director, generally held in April of each year.
 
“Annual Board Meeting” means the meeting of the Board of Directors held in
conjunction with the Annual Meeting of each year.
 
“Award(s)” means Stock Options, Deferred Stock Units and Restricted Stock
granted or awarded under this Plan.
 
“Change in Control” shall be deemed to have occurred:
 
(a)  if the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing more than twenty percent (20%) of the combined
voting power of the Employer Voting Securities (as herein defined) is acquired
by any individual, entity or group (a “Person”), other than the Parent, the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or an affiliate thereof, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company (for purposes of
this Plan, “Company Voting Securities” shall mean the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors); provided, however, that the following shall not constitute a Change
in Control under this paragraph (a): (i) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of paragraph (c) of
this definition; (ii) any acquisition of the Company Voting Securities from the
Parent pursuant to a Business Combination (as herein defined) or otherwise, if
(x) the acquiring or resulting entity is organized in the mutual form, and (y)
persons who were members of the Incumbent Board (as herein defined) of the
Parent immediately prior to such acquisition constitute at least two-thirds of
the members of the Board of Directors of the acquiring entity immediately
following such acquisition and (iii) any acquisition of voting securities from
the Company or the Parent by a person engaged in business as an underwriter of
securities who acquires the shares through his participation in good faith in a
firm commitment underwriting registered under the Securities Act; and (iv) any
acquisition otherwise within the terms of this paragraph (a) during any period
in which Parent owns at least a majority of the combined voting power of Company
Voting Securities (the “Parent Control Period”), but if such an acquisition is
made during a Parent Control Period by any Person and such Person continues to
hold more than 20% of the combined voting power of all Company Voting Securities
on the first day following the termination of a Parent Control Period, such
acquisition will be deemed to have been first made on such date; or
 
(b)  if, during any period of twenty-four (24) consecutive months, individuals
who, as of the beginning of such period, constitute the Board of Directors of
the Company or the Parent, as the case may be (the “Applicable Incumbent
Board”), cease for any reason to constitute at least a majority of the Board of
Directors of the Company or the Parent, as the case may be; provided, however,
that (x) any individual becoming a director of the Company or the Parent, as the
case may be, during such period whose election, or nomination for election, was
approved by a vote of at least a two-thirds of the directors then comprising the
Applicable Incumbent Board (other than in connection with the settlement of a
threatened proxy contest) shall be considered as though such individual were a
member of the Incumbent Board of Directors of the Company or the Parent, as the
case may be, and (y) the provisions of this paragraph (b) shall not be
applicable to the composition of the Board of Directors of Parent if Parent
shall cease to own at least 20% of the combined voting power of all Company
Voting Securities; or
 
(c)  upon consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), unless, in any such case, immediately following such
Business Combination the following three conditions are met: (i) more than 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries (the “New Parent Corporation”), is represented, in
either such case, directly or indirectly, by Company Voting Securities
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power is
distributed among the holders thereof, in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the Company
Voting Securities; and (ii) no Person (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the New Parent Corporation (or, if there is no New Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the New Parent Corporation
(or, if there is no New Parent Corporation, the Surviving Corporation) were
members of the Board of Directors of the Company at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or
 
(d)  Parent affiliates with, or acquires by merger, a third party and, as a
consequence thereof, persons who were members of the Incumbent Board of Parent
immediately prior to such transaction cease to constitute at least two-thirds of
the directors of Parent following such transaction provided, however, that this
paragraph (d) shall not apply if immediately prior to such affiliation or
merger, Parent does not own more than 20% of the combined voting power of
Company Voting Securities; or
 
(e)  upon approval by the stockholders of the Company and all necessary
regulatory authorities of a complete liquidation or dissolution of the Company;
or
 
(f)  any other event shall occur that would be required to be reported by the
Company in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act (or any provision successor thereto); or
 
(g)  the Company or Parent has entered into a management agreement or similar
arrangement pursuant to which an entity other than the Company or the Parent or
the Boards of Directors or the executive officers and management of the Company
or the Parent has the power to direct or cause the direction of the management
and policies of the Company or the Parent; provided, however, that this
paragraph (g) shall not apply to Parent if, immediately prior to entering into
any such management agreement or similar arrangement, Parent does not own more
than 20 percent of Company Voting Securities.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended. Any reference in
this Plan to a Code Section shall mean and refer to such Section or any
successor thereto as may be in effect from time to time and the regulations
promulgated thereunder.
 
“Committee” means the Compensation & Personnel Development Committee of the
Board of the Company or any other committee selected by the Board meeting the
applicable requirements of the SEC and the NASDAQ corporate governance
standards.
 
“Common Stock” means the common stock of the Company, par value $1 per share.
 
“Company” means Harleysville Group Inc., a Delaware corporation, and any
successor in a reorganization or similar transaction.
 
“Date of Grant” means the date designated by the Committee as the date as of
which the Committee grants an Award, which shall not be earlier than the date on
which the Committee approves the granting of such Award.
 
“Deferred Stock Unit” means an Award under this Plan of a right to receive one
Share per unit, as further described in Section 6.
 
“Directors’ Standard Deferred Compensation Plan” means the Company’s Directors’
Standard Deferred Compensation Plan, which allows Non-Employee Directors to
defer some or all of their director fees and equity awards.
 
“Dividend Reinvestment and Stock Purchase Plan” means the Harleysville Group
Inc. Dividend Reinvestment and Stock Purchase Plan under which eligible
Non-Employee Directors may reinvest dividends and dividend equivalents to
purchase Shares.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, as of any given date, with respect to Awards made
hereunder, (i) the closing sale price of a Share of Common Stock on such date on
the principal securities exchange on which the Company’s Common Stock is listed
or traded, (ii) if not so reported, the average of the closing (or other
designated) bid and asked prices on the immediately preceding business day as
reported on the principal securities exchange on which the Company’s Common
Stock is listed or traded, or (iii) if not so reported, as otherwise determined
by the Committee in the good faith exercise of its discretion in accordance with
applicable law. A “business day” is any day, other than Saturday or Sunday, on
which the relevant market is open for trading.
 
“Non-Employee Director” means a member of the Company’s Board of Directors or a
member of the Parent’s Board of Directors, who is not an employee of the Company
or the Parent or any subsidiary of either the Company or the Parent.
 
“Parent” means Harleysville Mutual Insurance Company.
 
“Plan” means this Harleysville Group Inc. Amended and Restated Directors’ Equity
Compensation Plan.
 
“Restricted Stock” means an award of Shares subject to restrictions, as further
described in Section 7 of this Plan.
 
“SEC” means the Securities and Exchange Commission.
 
“Share” means a share of Common Stock.
 
“Stock Option(s)” means a stock option right to purchase Shares of the Company’s
Common Stock, which is not intended to comply with the terms and conditions for
an incentive stock option, as set forth in Section 422 of the Code.
 
“Termination of Service” means the termination of an individual’s status as a
Non-Employee Director for any reason whatever, whether voluntarily or
involuntarily, including disability or death of the Non-Employee Director.
 
3.  Plan Administration. The Plan shall be administered by the Committee.
Subject to the express provisions of the Plan, the Committee shall have full and
exclusive authority:
 
(a)  to interpret the Plan;
 
(b)  to determine the Non-Employee Directors to whom Awards should be made under
the Plan;
 
(c)  to determine the type of Awards to be made and the amount, size and terms
of each such Award;
 
(d)  to determine the time when the Awards are granted and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration thereof;
 
(e)  to prescribe, amend and rescind rules and regulations relating to the Plan;
and
 
(f)  to make all other determinations deemed necessary or advisable in the
implementation and administration of the Plan as permitted by federal and state
laws and regulations, including those laws and regulations exemption from
Section 16 of the Exchange Act, or by rules and regulations of a national
securities exchange on which the Common Stock is then listed or traded.
 
The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards, and the documents
evidencing same) need not be uniform and may be made selectively among persons
who receive, or are eligible to receive, Awards under the Plan whether or not
such persons are similarly situated.
 
The determination of the Committee in the administration of the Plan, as
described herein, shall be final and conclusive and binding upon all persons
including, without limitation, the Company, its stockholders, the Non-Employee
Directors, and any persons having any interest under the Plan. The Secretary of
the Company shall be authorized to take such action of a ministerial nature,
including the preparation of Award documents provided to Non-Employee Directors,
as shall be necessary to effectuate the intent and purposes hereof at the
direction of the Committee.
 
4.  Shares Available; Adjustments. 
 
(a)  Shares Available. Subject to adjustment as specified in Section 4(b) below,
the aggregate number of Shares that may be issued under the Plan is 500,000
Shares, which may be either authorized and unissued shares of Common Stock or
authorized and issued shares of Common Stock reacquired by the Company. If any
Award granted under the Plan shall expire, terminate or be canceled for any
reason without having been exercised or vested in full, the number of Shares not
purchased under such Award shall again be available for the purposes of the
Plan. Notwithstanding anything to the contrary in this Section 4(a), (i) should
the exercise price of a Stock Option be paid with Shares or by reducing the
number of Shares issuable upon such exercise, or (ii) should Shares otherwise
issuable under the Plan be paid in cash or withheld by the Company in
satisfaction of the withholding taxes incurred in connection with the exercise
of a Stock Option or the vesting of an Award, then the number of Shares
available for issuance under the Plan shall be reduced by the gross number of
Shares for which the Stock Option is exercised or which vest under the Award,
and not by the net number of Shares issued to the holder of such Stock Option or
Award.
 
(b)  Adjustments. In the event of stock dividends, stock splits,
re-capitalizations, mergers, consolidations, combinations, exchanges of shares,
spin-offs, liquidations, reclassifications or other similar changes in the
capitalization of the Company, such automatic substitution or adjustment shall
be made in the maximum aggregate number of Shares which may be issued under this
Plan, the maximum number of shares with respect to which Awards may be granted
to any individual during any year, the number and exercise price of Shares
subject to outstanding Stock Options, and the number of Shares subject to other
outstanding Awards, as the Committee determines shall cause an equitable
adjustment under this Plan, in proportion to the effect of such change to the
Common Stock generally; provided that the number of Shares subject to any Award
shall be rounded down to the nearest whole number so that the number of Shares
subject to any Award shall always be a whole number. In the event of a change in
the Common Stock as presently constituted, which change is limited to a change
of all of the authorized shares with par value into the same number of shares
with a different par value or without par value, the shares resulting from any
such change shall be deemed to be the Common Stock within the meaning of this
Plan.
 
(c)  Rights Upon a Change in Control. In the event of a consummation of a Change
in Control, notwithstanding any other restrictive provisions herein, all
previously granted Stock Options shall become exercisable immediately, and all
previously issued Deferred Stock Units and Restricted Stock shall have all
forfeiture restrictions lapse immediately regardless of whether the applicable
deferral period or Restriction Period has expired.
 
5.  Stock Options. All Stock Options granted to Non-Employee Directors under the
Plan shall be subject to the following terms and conditions, which shall be set
forth in an appropriate written document (“Option Document”) and which may
provide such other terms, conditions and provisions, not inconsistent with this
Plan, as the Committee may direct. For the avoidance of doubt, the Committee has
the authority to revise any of the terms set forth in this Plan with respect to
a Stock Option Award except for those terms required by law.
 
(a)  Price. The exercise price per Share for each Stock Option Award shall not
be less than one hundred percent (100%) of the Fair Market Value of a Share of
Common Stock on the Date of Grant and, in no event, less than the par value of
the Common Stock.
 
(b)  Exercise Term and Vesting. The Committee shall establish the vesting
schedule for each Stock Option in the Option Document; provided, that, except as
provided in Section 5(e) below, or as varied in the Option Document, the
standard vesting schedule for each Stock Option Award shall be 33 1/3%
exercisable on and after the first anniversary of the Date of Grant, 33 1/3% on
and after the second anniversary of the Date of Grant, and the remaining 33 1/3%
shall be exercisable on and after the third anniversary of the Date of Grant, in
each case until the end of the term of the Stock Option; provided, further, that
the number of Shares vesting in each year shall be adjusted, as necessary, so
that only a whole number of Shares shall vest each year. The Committee has the
power to accelerate the vesting schedule of any outstanding Stock Option Award,
subject to the requirements set forth herein, upon such circumstances and
subject to such terms and conditions as the Committee deems appropriate. All
Stock Options shall expire as of 5:00 p.m. on the tenth anniversary of the Date
of Grant unless the Committee provides otherwise in the Option Document.
 
(c)  Exercise Procedures. A Stock Option, or portion thereof, shall be exercised
by delivery of a written notice of exercise to the Secretary of the Company, and
payment of the full exercise price for the Shares being purchased, as well as
payment of all withholding taxes due thereon, if any.
 
(d)  Payment. The exercise price of a vested Stock Option, or portion thereof,
may be paid:
 
(i)  by check, bank draft, money order, or electronic funds transfer payable to
the order of the Company; or
 
(ii)  through the delivery of Shares of the Company’s Common Stock owned by the
Non-Employee Director, having an aggregate Fair Market Value as determined as of
the date prior to exercise equal to the exercise price; or
 
(iii)  by such other method as the Committee may approve, including payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board; or
 
(iv)  by a combination of (i), (ii) and (iii) above.
 
In the event a Non-Employee Director delivers already-owned Shares of the
Company’s Common Stock, at the Non-Employee Director’s option, the Non-Employee
Director may provide an executed attestation of ownership in lieu of actual
delivery of Shares.
 
Subject to the approval of the Committee, as set forth in the Option Document or
otherwise in accordance with Rule 16b-3 of the Exchange Act, a Non-Employee
Director may surrender already-owned Shares of the Company’s Common Stock or
forego delivery of Shares due as a result of the exercise, in order to pay any
withholding tax required to be collected upon exercise of a Stock Option. Such
Shares shall be valued at their Fair Market Value pursuant to Section 5(d)(ii)
above.
 
If payment is made under Section 5(d)(iii) of the Plan, the written exercise
notice may instruct the Company to deliver Shares due upon the exercise of the
Stock Option to a registered broker or dealer designated by the Non-Employee
Director, if any, (“Designated Broker”) in lieu of delivery to the Non-Employee
Director. Such instructions must designate the account into which the Shares are
to be deposited.
 
(e)  Rights upon Termination of Service.
 
(i)  Unless different provisions are made in the Option Document, in the event
of a Non-Employee Director’s Termination of Service, all unvested Stock Options
shall expire and be terminated on the date of termination, and the Non-Employee
Director shall have one hundred and eighty (180) days to exercise all Stock
Options that are vested and exercisable as of the date of termination unless the
Committee in the Option Document or otherwise grants an additional period in
which to exercise the vested Stock Options. If the Non-Employee Director does
not exercise such vested Stock Options in such 180-day period, the vested Stock
Options shall automatically expire and be terminated.
 
(ii)  In the event of a Non-Employee Director’s Termination of Service due to
death, prior to the expiration of the term of his or her outstanding Stock
Option Awards, all Stock Options shall immediately become vested and
exercisable, and the Non-Employee Director’s estate or personal representative
shall have the right to exercise such vested Stock Options for a period of the
shorter of (i) the remaining term of any Stock Option or (ii) one year after
Termination of Service, subject to such terms and conditions, as may be
specified by the Committee.
 
(f)  Restrictions upon Transfer. Unless otherwise directed by the Committee,
each Option Document shall provide that no Stock Option nor any interest or
right therein or part thereof shall be liable for the debts, contracts or
engagements of the Non-Employee Director or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5(f) shall not prevent (with Committee approval)
transfers to the Non-Employee Director’s spouse, children, grandchildren,
parents or a trust established for any of them or the Non-Employee Director, or
by will or the laws of descent and distribution. If such a transfer is made, the
Non-Employee Director may not receive any consideration therefor, and the Stock
Option will continue to be subject to the same terms and conditions as were
applicable to the Stock Option immediately before transfer.
 
6.  Deferred Stock Units.
 
(a)  Automatic Awards. Beginning with the Annual Meeting to be held in April
2007, each individual who is serving as Non-Employee Director at the time of an
Annual Board Meeting, and will be continuing to serve in such capacity after
such Annual Board Meeting, shall automatically receive a number of Deferred
Stock Units equal to the result of dividing (i) $50,000 by (ii) the Fair Market
Value of a Share as of the day before the date of the Annual Board Meeting for
that year. These automatic Awards will be made in connection with each Annual
Meeting until this provision is amended or removed by the Committee or the
Board. Each such automatic Deferred Stock Unit Award shall entitle the
Non-Employee Director to receive, upon Termination of Service or upon the
Non-Employee Director’s death, the number of Shares equal to the number of
Deferred Stock Units, unless the Non-Employee Director has elected in writing to
the Company, prior to the date of Termination of Service, to defer receipt of
the Shares in accordance with the Directors’ Standard Deferred Compensation
Plan. The provisions of this Section 6(a) specifically supersede and replace the
provisions of this Plan, prior to its amendment and restatement in calendar year
2007 with respect to Deferred Stock Units to be awarded in 2007, 2008 and 2009.
 
(b)  Other Deferred Stock Awards. The Committee shall have the authority, in its
discretion, to make additional Deferred Stock Unit Awards to Non-Employee
Directors in accordance with the provisions of this Plan. Such Awards shall have
the vesting schedule and other terms as set forth in the Award Commitment for
such Award.
 
(c)  Provisions Applicable to all Deferred Stock Unit Awards.
 
(i)  Each award of Deferred Stock Units under the Plan shall be evidenced by a
written document (the “Award Commitment”) which shall indicate (1) the number of
Deferred Stock Units granted to the Non-Employee Director; (2) the Date of
Grant; and (3) any other terms and conditions the Committee deems necessary or
appropriate. All Deferred Stock Unit Awards shall be subject to the terms of
this Plan and the Award Commitment.
 
(ii)  Whenever the Company pays cash dividends with respect to its outstanding
Shares, a Non-Employee Director shall receive an amount equal to all or any
portion of the dividends that would be paid on Shares equal to the number of his
or her Deferred Stock Units (“dividend equivalents”), unless the Non-Employee
Director has elected, in writing, prior to such payment, to defer receipt of the
dividend equivalents pursuant to the Directors’ Standard Deferred Compensation
Plan or has elected to use the dividend equivalents to purchase Common Stock
pursuant to the Dividend Reinvestment and Stock Purchase Plan.
 
(iii)  The receipt of Shares under any Deferred Stock Unit Awards may be
deferred by a Non-Employee Director prior to vesting as long as such deferral is
made in accordance with the provisions of the Directors’ Standard Deferred
Compensation Plan.
 
(iv)  A Deferred Stock Unit shall not be transferable otherwise than by will or
the laws of intestate distribution. Except for such transfers, Deferred Stock
Units and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of a Deferred Stock Unit, right or privilege contrary to the provisions hereof,
or upon the levy of any attachment or similar process upon the rights and
privileges conferred hereby, such Deferred Stock Unit and the rights and
privileges conferred hereby shall immediately terminate.
 
(v)  A Non-Employee Director granted a Deferred Stock Unit under this Plan shall
have only the rights of a general unsecured creditor of the Company until such
Non-Employee Director receives Shares equal to the number of his or her Deferred
Stock Units pursuant to this Section 6. A Non-Employee Director shall have no
voting rights with respect to any Shares issuable pursuant to Deferred Stock
Units until the date on which a certificate representing such Shares is issued.
 
7.  Restricted Stock Awards. Restricted Stock Awards shall be subject to the
following terms and conditions, which shall be set forth in an appropriate
written agreement between the Company and the Non-Employee Director (“Award
Document”) and which may provide such other terms, conditions and provisions not
inconsistent with this Plan, as the Committee may direct.
 
(a)  Price. Restricted Stock may be awarded to a Non-Employee Director free of
any purchase price or for such purchase price as is established by the Committee
in the Award Document.
 
(b)  Restriction Period. Restricted Stock awarded pursuant to this Plan shall be
subject to such terms, conditions and restrictions, including without
limitation, prohibitions against transfer, and substantial risks of forfeiture
as shall be determined by the Committee and set forth in the Award Document
(“Restriction Period”). A Restriction Period will generally be from three to six
years; provided, however, that the Committee in its sole discretion may
establish other time periods. The Committee shall have the power to permit, in
its discretion, an acceleration of the lapse of the applicable Restriction
Period with respect to any part or all of the Restricted Stock awarded to a
Non-Employee Director.
 
(c)  Restriction Upon Transfer. During the Restriction Period applicable to any
Restricted Stock Award, no right or interest of the Non-Employee Director in
such Restricted Stock nor any interest or right therein (including the right to
vote such Shares and receive dividends thereon) or part thereof shall be liable
for the debts, contracts or engagements of the Non-Employee Director or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect. Notwithstanding the foregoing and except as
otherwise provided in this Plan, the Non-Employee Director shall have all the
other rights of a stockholder including, but not limited to, the right to
receive dividends and the right to vote such Shares.
 
(d)  Certificates. Each certificate issued in respect of Restricted Stock
awarded to a Non-Employee Director shall be deposited with the Company or its
designee and shall bear the following legend:
 
This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture provisions and restrictions against
transfer) contained in the Harleysville Group Inc. Amended and Restated
Directors’ Equity Compensation Plan and a related Award Document between the
Non-Employee Director and the Company. Release from such terms and conditions
shall be obtained only in accordance with the provisions of the Plan and Award
Document, a copy of each of which is on file in the office of the Secretary of
Harleysville Group Inc.
 
(e)  Lapse of Restrictions. The Award Document shall specify the terms and
conditions upon which any restrictions upon Restricted Stock awarded under the
Plan shall lapse, as determined by the Committee. Upon the lapse of such
restrictions, Shares of Common Stock free of the restrictive legend shall be
issued to the Non-Employee Director or his or her legal representative.
 
If established in the Award Document, a Non-Employee Director may surrender
already owned Shares of the Company’s Common Stock or forego delivery of Shares
due as a result of the lapse of restrictions of a Restricted Stock Award in
order to pay any withholding tax required to be collected upon lapse of
restrictions. Such Shares shall be valued at their Fair Market Value as of the
trading day immediately prior to the date of the lapse of restrictions.
 
In the event of a Non-Employee Director’s Termination of Service due to death,
all restrictions upon Restricted Stock awarded under this Plan shall lapse and
Shares of Common Stock free of the restrictive legend shall be issued to the
Non-Employee Director or his or her legal representative.
 
(f)  Termination Prior to Lapse of Restrictions. In the event of a Non-Employee
Director’s Termination of Service prior to the lapse of restrictions as
determined pursuant to the provisions of the Section 7(e) above, all Restricted
Stock as to which there still remains unlapsed restrictions shall be forfeited
by such Non-Employee Director to the Company without payment of any
consideration by the Company, and neither the Non-Employee Director nor any
successors, heirs, assigns, or personal representatives of such Non-Employee
Director shall thereafter have any further rights or interest in such Shares of
Restricted Stock or any certificate representing such Shares of Restricted
Stock.
 
The Committee shall have the power to permit an acceleration of previously
established Restriction Periods or other forfeiture requirements, upon such
circumstances and subject to such terms and conditions as the Committee deems
appropriate.
 
8.  Miscellaneous Provisions.
 
(a)  Amendment, Suspension and Termination of Plan. The Committee or the Board
may, at any time, amend, discontinue or terminate this Plan or any part thereof
(including any amendment deemed necessary to ensure that the Company may comply
with any regulatory requirement referred to in Section 8(b) or amend any Award
previously granted, prospectively or retroactively (subject to Section 4);
provided, however, that, (i) unless otherwise required by law, the rights of a
Non-Employee Director with respect to Awards granted prior to such amendment,
discontinuance or termination may not be impaired without the consent of such
Non-Employee Director; (ii) except as otherwise provided in Section 4(b) hereof,
the Committee shall not reduce the exercise price of Stock Options previously
awarded to any Non-Employee Director, whether through amendment, cancellation
and replacement grant, or any other means, without prior stockholder approval;
and (iii) the Company will seek the approval of the Company’s stockholders for
any amendment if such approval is necessary to comply with the Code, Federal or
state securities laws or any other applicable laws or regulations, including the
Marketplace Rules of the National Association of Securities Dealers, Inc.
 
(b)  Government and Other Regulations. The obligation of the Company to issue
Awards under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any government agencies as may be
required.
 
(i)  If the Common Stock is listed on a national securities exchange or The
NASDAQ Stock Market, the issuance of any Shares of Common Stock pursuant to an
Award shall be conditioned upon such Shares being listed on such exchange or The
NASDAQ Stock Market. The Company shall have no obligation to issue any Shares of
Common Stock unless and until such Shares are so listed, and the right to
exercise any Stock Option or vest in any Deferred Stock Unit shall be suspended
until such listing has been effected.
 
(ii)  If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an Award is or may in the circumstances
be unlawful or result in the imposition of excise taxes under the statutes,
rules or regulations of any applicable jurisdiction, the Company shall have no
obligation to make such sale or delivery, or to make any application or to
effect or to maintain any qualification or registration under the Securities Act
of 1933, as amended, or otherwise with respect to Shares or Awards, and the
right to exercise any Stock Option or vest in any Deferred Stock Unit shall be
suspended until, in the opinion of such counsel, such sale or delivery shall be
lawful or shall not result in the imposition of excise taxes.
 
(iii)  Upon termination of any period of suspension under this Section 8(b), any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to Shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option.
 
(c)  Other Compensation Plans: The Plan shall not be deemed to preclude the
implementation by the Company or the Parent of other compensation plan for
Non-Employee Directors which may be in effect from time to time. Participation
in this Plan shall not affect a Non-Employee Directors’ eligibility to
participate in any other compensation plan of the Company or the Parent. Any
Awards made pursuant to this Plan shall not be used in determining the benefits
provided under any other plan of the Company or the Parent, unless specifically
provided.
 
(d)  Withholding Taxes. The Company shall have the right to deduct or withhold,
or require a holder of an Award to remit to the Company, an amount sufficient to
satisfy Federal, state, and local taxes required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of the
Plan.
 
(e)  Certificates. Whenever the Plan provides for issuance of a stock
certificate(s) to reflect the issuance of Shares, the issuance may be affected
on a non-certificate basis, to the extent not prohibited by applicable law or
the applicable rules of any stock exchange.
 
(f)  Construction of Plan. The interpretation of this Plan and the application
of any rules implemented hereunder shall be determined in accordance with the
laws of the State of Delaware.
 
(g)  Pronouns, Singular and Plural. The masculine may be read as feminine, the
singular as plural, and the plural as singular as necessary to give effect to
the Plan.
 
(h)  Limitation of Rights.
 
(i)  No Right to Continue as a Non-Employee Director. Neither the Plan, nor the
granting of an Award nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Non-Employee Director has a right to continue as a Non-Employee
Director of the Company or the Parent for any period of time.
 
(ii)  No Stockholder’s Rights. Except with respect to Restricted Stock Awards, a
Non-Employee Director shall have no rights as a stockholder with respect to the
Shares covered by Awards granted or made hereunder until the date of the
issuance of stock in book entry or certificate form and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such Shares are issued.
 
(i)  Plan Effective Date and Termination. This Plan shall be deemed effective on
the day the Board approves this Plan, as amended and restated, subject to the
approval by the stockholders of the Company (the “Effective Date”). Unless
earlier terminated by action of the Board, the Plan will remain in effect until
such time as no Shares of Common Stock remains available for delivery under the
Plan and the Company has no further rights or obligations under the Plan with
respect to outstanding Awards under the Plan.
 
(j)  Successors. Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, shall assume the liabilities of the Company under this
Plan and perform any duties and responsibilities in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.
 

